Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-2, drawn to an isolated protein (elect one from SEQ ID NO: 1-683 or 1332-1501), classified in class C07K5/100.

Claims 3, drawn to an isolated nucleic acids (elect one from SEQ ID NO:  684-1331), classified in class C12Q1/6886.

Claim 4, drawn to antisense nucleic acids and RNAi (elect one from SEQ ID NO:  684-1331), classified in class C12Q2600/178.

Claims 5-10, drawn to an isolated antibody (elect one from SEQ ID NO: 1-683 or 1332-1501), classified in class C07K16/00.

Claims 11-12, drawn to a method of modulating cell proliferation or apoptosis comprising contacting the cell with antibody (elect one from SEQ ID NO: 1-683 or 1332-1501) classified in A61K39/00.

Claims 13, drawn to a method of modulating cell proliferation or apoptosis comprising contacting the cell with RNAi or antisense nucleic acid (elect one from SEQ ID NO: 684-1331), classified in class A61K 2039/53.

Claim 14, drawn to a method of detecting a protein by the antibody to the protein (elect one from SEQ ID NO: 1-683 or 1332-1501), classified in class G01N33/5308.

Claim 15, drawn to a method of detecting a nucleic acid by hybridization (elect one from SEQ ID NO: 684-1331), classified in class C12Q1/686.

Claim 16 in part, drawn to a method of diagnosis a colon cancer comprising detecting a protein or an antibody to the protein (elect one from SEQ ID NO: 1-683 or 1332-1501), classified in class G01N33/573.

Claim 16 in part, drawn to a method of diagnosis a colon cancer comprising detecting one nucleic acid or its complement (elect one of SEQ ID NO: 684-1331) classified in class C12Q1/686.

Claim 17, drawn to a method of treating colon cancer comprising administering an antibody to a protein (elect one from SEQ ID NO from1-683 or 1332-1501), classified in class A61K 39/00.

Claim 18, drawn to a method of screening an agent comprising contacting a protein for binding or modulating the function or activity (elect one of SEQ ID NO from1-683 or 1332-1501), classified in class G01N33/573.

Claim 19, drawn to a composition comprising agent identified by the method of claim 18 (elect one of SEQ ID NO from1-683 or 1332-1501), classified in class C07K5/00.

Claim 20, drawn to a method of determining the effectiveness of treatment or selecting a treatment for colon cancer comprising detecting the protein abundance or activity (elect one from SEQ ID NO from1-683 or 1332-1501), classified in class G01133/573.

The inventions are independent or distinct, each from the other because:
Inventions I-IV are patentably distinct products:  
	The polypeptide of group I and polynucleotide of group II are patentably distinct inventions for the following reasons.  Polypeptides, which are composed of amino acids, and polynucleotides, which are composed of purine and pyrimidine units, are structurally distinct molecules; any relationship between a polynucleotide and polypeptide is dependent upon the information provided by the nucleic acid sequence open reading frame as it corresponds to the primary amino acid sequence of the encoded polypeptide.  In the present claims, a polynucleotide of group II does not necessarily encode a polypeptide of group I.  Similarly, the nucleic acid molecule is complementary to the coding sequence, and therefore would not encode the polypeptide of group I.  Furthermore, the information provided by the polynucleotide of group II can be used to make a materially different polypeptide than that of group I.  In 
The polypeptide of group II and the antibody of group III are patentably distinct for the following reasons:
	While the inventions of both group II and group III are polypeptides, in this instance the polypeptide of group II is a single chain molecule, whereas the polypeptide of group III encompasses antibodies including IgG which comprises 2 heavy and 2 light chains containing constant and variable regions.  Thus the polypeptide of group II and the antibody of group III are structurally distinct molecules; any relationship between a polypeptide of group II and an antibody of group III is dependent upon the correlation between the scope of the polypeptides that the antibody binds and the scope of the antibodies that would be generated upon immunization with the polypeptide. 
	Invention II and IV although are nucleic acids, but different in the sequence and use.  Group II is a nucleic acid encoding a protein, while the antisense and RNAi are short complement nucleic acid binding to a coding nucleic acid for inhibiting the gene expression.  
	Inventions group III (antibody) and group, V, VII, IX, or XI are related as product antibody and process of use the antibody.  Invention group II and group IV, VI, VIII or X are related as product nucleic acid and process of using the nucleic acid.  Invention IV and VI is related as product antisense or RNAi and process of using the product.  The 
Inventions V, VII, IX, and XI are related as methods of using an antibody. Invention IV, VI, VIII and X are related as methods of using a nucleic acids. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed drawn to different preambles and methods require different patient populations.  Thus each method has different design, mode of operation and effect and no overlap among the methods.  For example, method of diagnosing a colon cancer (IX or X) has no overlap with a method of treating the cancer (XI) because the patient populations are different.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to 
	Inventions XII and XIII are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process of screening can be used to screen different agents with different structures and agents can be obtained by other methods such as chemically synthesis based on the structure and function relation.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

(a)the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 



Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitation of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention must require all the limitation of an allowable product claim for that process invention to be rejoined.

In the event of a rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. 1.104.  Thus, to be allowable, the rejoined claims must meet the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See MPEP § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that process claims should be amended during prosecution to require the limitation of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  

Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See M.P.E.P. 804.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Election of Species
This application contains claims directed to the following patentably distinct species for the invention above, which are required to make election:

A.	 Elect one protein from SEQ ID NO: 1-683 or 1332-1501 if group I, III, V. VII, IX, XI, XII, XIII, or XIV is elected as indicated.
B.	Elect one nucleic acid from SEQ ID NO: 684-1331 if group II, IV, VI, VIII, X is elected as indicted.
C.	Elect antibody or anti-idiotypic antibody if group III is elected.
D.	Elect RNAi or antisense nucleic acid if group IV or VI is elected.
E. 	Binding to protein, modulating function/activity of protein, modulating expression of the protein if group XII is elected.
F.	Protein presence/abundance or protein activity if group XIV is elected.

Applicant is required under 35 U.S.C. 121 to make election for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Any invention from group I-XIV is elected, applicant is required under 35 U.S.C. 121 to make election for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.


There would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
(The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
The species or groupings of patentably indistinct species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642